WENTWORTH, Judge,
concurring.
I concur in the majority opinion. As the opinion notes, no record documents or evidence establishes or asserts that Methodist is a resident of Baker County by maintaining an office for the transaction of its customary business, as distinguished from merely furnishing employees in its subcontractor relationship with the Baker County Hospital Authority. And the change of venue was sought upon an allegation of inconvenience pursuant to § 47.122, Florida Statutes, rather than a joint residence allegation pursuant to § 47.011, Florida Statutes, and Enfinger v. Baxley, 96 So.2d 538 (Fla.1957). The present case is thus unlike Inter-Medic Health Centers v. Murphy, 400 So.2d 206 (Fla. 1st DCA, 1981), and, as the majority opinion indicates, the judge did not err in denying the request for a change of venue.